Wood, J. Appellant is a practicing physician in the city of Hot Springs. He seeks by this appeal to enjoin appellees from interfering with him in the practice of his profession, alleging, in brief, that they had entered into a conspiracy to unjustly, unlawfully and corruptly destroy his business as a physician by making falsd charges against him of having violated a certain ordinance of the city of Hot Springs, in order to have him convicted under said ordinance, and to have his license revoked, which is a part of the punishment provided. Appellant alleged that the ordinance was void for the want of power in the city to pass it, and says that, even if it be a valid ordinance, he is not guilty of a violation of any of its provisions. He alleges that appellees are insolvent, and that he has no adequate remedy at law, and he therefore prays for an injunction, etc. The appellees demurred on the grounds: (1) That the facts stated are insufficient to constitute a cause of action; and, (2) that the court has no jurisdiction. The court sustained the demurrer, and, appellant resting on his complaint, same was dismissed, and he prosecutes this appeal. This court has often ruled that “chancery courts will not interfere by way of injunction to prevent anticipated criminal prosecutions.” The city, through her citizens, has the right to enforce the ordinance, if valid. A court of chancery will not •entertain a contest over the question as to the validity of the ordinance and restrain prosecutions pending the determination of that question, as the whole matter can be settled in a court of law, where only the violations of the ordinance, if valid, can be punished. See State v. Vaughan, 81 Ark. 117; Portis v. Fall, 34 Ark. 375; Medical Institute v. Hot Springs, 34 Ark. 559; Taylor v. Pine Bluff, 34 Ark. 603; Waters-Pierce Oil Co. v. Little Rock, 39 Ark. 412; and New Home Sewing Machine Co. v. Fletcher, 44 Ark. 139. This court, in the case of Thompson v. Van Lear, 77 Ark. 506, held that the act was valid, at least, to the extent of being a police regulation against the procuring of patients through hired agents. That is sufficient to warrant -a court of chancery in refusing its aid to stop the criminal prosecution by injunction. Affirm.